Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Amendment filed 01/26/2021 has been entered. Claims 1-24, 28-30, 33, 34, 36-41 are cancelled and pending claims 25-27, 31, 32, 35 are addressed below. 

Election/Restrictions
Election was made without traverse in the reply filed on 08/24/2020.
Applicant’s election without traverse of species shown in figures 7-17  is acknowledged. 

Claim Objections
Claims 25-35 are objected to because of the following informalities:  
The preamble of dependent claims 26-35 should be changed to “The sprayer device according to…” for proper reference back to the independent claim 25.
Line 9 of claim 25, and line 2 of claim 27: the term “tough” appears to be a typo and should be changed to “through”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “spray emitting apparatus” in line 4 of claim 25, with “apparatus” being the generic placeholder, coupled with functional language “spray emitting” without reciting sufficient structure to perform the recited function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25- 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 25, limitation “spray emitting apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner found no corresponding description of the spray emitting apparatus in applicant’s disclosure. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (i.e. nozzle, or spray head, discharge head); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27, 31, 32, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirz (US 6412707) in view of Engelbrecht (US 2008/0197207).

Re claim 25, Wirz teaches a sprayer device (see figs. 1-2) comprising: 
a tank (13) having an inner space (107) within which a quantity of liquid may be stored, a non-agitation port (at 111; liquid to re-enter above liquid level as recited, not causing agitation, therefore a non-agitation port), 
a spray emitting apparatus (connected to 127) connected to the tank; 
a piston pump (49, 83, 35) for pumping liquid from the tank through the spray emitting apparatus; 

one or more return conduits (55) for returning liquid that has collected in the collection chamber back into the inner space of the tank through the non-agitation port, as selected by a user of the device (as a user selects to operate the pump, liquid is return to above liquid level via the tube connected to 111; col. 5, ln 3-5; see fig. 1).
Wirz does not teach an agitation port to return liquid to the inner space of the tank to alternately return liquid via the agitation port or the non-agitation port.
Engelbrecht teaches a sprayer (see figure in Engelbrecht) shown with a tank 16 that has multiple returning ports 58 and 45 connected to corresponding return conduits connected downstream of pump 20. Port 45 is specifically for agitating liquid (par. 7). Liquid can alternately be returned via port 58 or port 45 (par. 7, 8) as selected by the user, via valve manipulation. Engelbrecht’s device is a sprayer provided with tank and pump, and therefore the teaching is in the same field of endeavor. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wirz to incorporate the teachings of Engelbrecht to provide an agitation port on the tank and a respective return conduit to alternately return liquid back to the tank via the agitation port or the non-agitation port. Doing so would provide a desired level of agitation that allow thorough mixing of the chemical solution in the tank before spraying to ensure the chemical solution application is uniform. 



Re claim 27, Wirz, as modified, teaches when said one or more return conduit (as modified in view of Engelbrecht) is used to return liquid into the inner space of the tank through the agitation port (as modified in view of Engelbrecht), the returning liquid undergoes a back and forth motion thereby agitating any liquid stored within the inner space of tank (since liquid in the tank is agitated by the agitation port 45, in view of Engelbrecht, returning liquid undergoes the back and forth motion via fluid pressure and inner curvature of the tank).

Re claim 31, Wirz, as modified, does not explicitly teach said one or more return conduits is/are configured to alternately  cause either i) all of the returning liquid to pass through the agitation port or ii) all of the returning liquid to pass through the non-agitation port. 
However, Wirz already teaches one non-agitation port, Engelbrecht’s teaching render obviousness to add an agitation port to the tank in Wirz.  Engelbrecht additionally teaches selectable valves 56 and 41 that are respectively associating with the two ports 58 and 45 (par. 7-8), there would be only a finite number of operating solutions to return liquid back to the tank, via these two liquid return ports: 
1) returning all liquid via only port 58 or only port 45; or 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wirz and Engelbrecht to try one of the two option, which has said one or more return conduits configured to alternately  cause either i) all of the returning liquid to pass through the agitation port or ii) all of the returning liquid to pass through the non-agitation port. Doing so would provide the sprayer with versatility to use a variety of liquids, i.e. liquid mixing with solid particulate that require thorough agitation prior to spraying, or thinner, homogenous, or volatile liquid solution that does not require any agitation. 

Re claim 32, Wirz, as modified, does not explicitly teach said one or more return conduits is/are configured to cause a portion of the returning liquid to pass through the agitation port and another portion of the returning liquid to pass through the non-agitation port. 
However, Wirz already teaches one non-agitation port, Engelbrecht’s teaching render obviousness to add an agitation port to the tank in Wirz.  Engelbrecht additionally teaches selectable valves 56 and 41 that are respectively associating with the two ports 58 and 45 (par. 7-8), there would be only a finite number of operating solutions to return liquid via these two liquid return ports: 
1) returning all liquid via only port 58 or only port 45; or 
2) returning one portion of the liquid via port 58 and another portion of the liquid via port 45.


Re claim 35, Wirz, as modified in view of Engelbrecht teaches the agitation port (see bottom nozzle 45 shown in Engelbrecht) leads into the inner space of the tank near a bottom end of the tank.

Response to Arguments
Applicant’s arguments with respect to claim(s) 25-27, 31, 32, 35 have been considered but are found not persuasive.
Regarding claim 25, applicant argues that Engelbrecht teaches agitation ports 45 dispenses liquid directly from the output of the pump into the tank rather than leaked liquid accumulated in a collection chamber below the pump, and therefore the combination of Wirz in view of Engelbrecht is not obvious. 
The examiner respectfully disagrees because the pump configuration in the primary reference Wirz is not the modification. Wirz already teaches pumping leaked liquid back into the tank via a return conduit 55, return port at 111, and a collection 
	The claims remained rejected for the reason above. 
For the purpose of compact prosecution, the examiner notes that the various components of the pump appears to be different from that of the primary reference, so the claim may be amended to clearly distinguish the pump structure to define over the current rejections of the claim. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752